 M. J. PIROLLI & SONSM. J. Pirolli & Sons,Inc.andTeamsters Local UnionNo. 379,a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case 1-CA-7366November 18, 1972DECISION AND ORDERBy CHAIRMAN. MILLER AND MEMBERSFANNING AND JENKINSOn August 17, 1971, Trial Examiner Robert Cohnissued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and a sup-porting brief, and the General Counsel filed cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions2 and to adopt hisrecommended Order.ORDER'Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, M. J. Pirolli & Sons, Inc., Watertown,Massachusetts, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.iFor the reasons set forth in his separate opinion inUnited PackingCompany of Iowa Inc.,187 NLRB No. 132, Chairman Miller concurs in theissuanceof the bargaining order but only on the basis of Respondent'sserious violations of Section 8(a)(1) and (3), as set forth in the attachedTrial Examiner'sDecision.2The Respondent has excepted to certain credibility findings made bythe Trial Examiner. It is the Board's established policy not to overrule aTrial Examiner's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd. 188 F.2d 362 (C.A. 3). We have carefully examined the record andfind no basis for reversing his findings.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner: This proceeding, triedbefore me at Boston, Massachusetts, on March 17, 18, and19,and April 5, 1971, with all parties present andrepresentedby counsel, involves a complaint issued'pursuant to Section 10(b) of the National Labor RelationsiDated December 18, 1970, based upon a charge dated November 12,1970. All dates hereinafter refer to the calendar year 1970 unless otherwise241Act, as amended (herein the Act), alleging that M. J. Pirolli& Sons, Inc. (herein the Company or Respondent),interfered with, restrained, and coerced its employees in theexercise of rights guaranteed under Section 7 of the Act bycertain conduct described more fully herein, including thedischarge of employees in order to discourage membershipin and activities on behalf of Teamsters Local Union No.379, a/w International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America (herein theUnion), in violation of Section 8(a)(3) of the Act, andrefusing to bargain with the Union in violation of Section8(a)(5)of the Act. Respondent's answer admitted thejurisdictional allegations of the complaint, but denied thecommission of any unfair labor practices.At the trial, full opportunity was afforded all parties tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally on the record, and to submitbriefs.Oral argument was waived. Helpful briefs weresubmitted by counsel for all parties, which have been dulyconsidered. Upon the pleadings, stipulation of counsel, theevidence, including my observation of the demeanor of thewitnesses,2 and the entire record in the case, I make thefollowing:FINDINGS OF FACTI.COMMERCERespondent,aMassachusetts corporation,is,and hasbeen at all times material herein, engaged in the business ofthe sale and distribution of building materials.In the courseand conduct of its business operations,itcauses to bedeliveredat itsWatertown,Massachusetts,location,directly from points located outside the Commonwealth ofMassachusetts, building materials having a value in excessof $50,000 annually.The Respondent is, and has been at all times material,engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Unionis, and has been at all times material, a labororganizationwithin themeaning of Section 2(5) of the Act.HI. THEALLEGED UNFAIR LABOR PRACTICESA.The Commencement of the Union CampaignAs a result of discussions among the employees ofRespondent respecting the desirability of being representedfor purposes of collective bargaining by a labor organiza-tion, one of the employees, David Anderson, on or aboutNovember 5, contacted Union Representative Walsh. OnNovember 6, Anderson received union authorization cardsfrom Walsh, and on Saturday, November 7, 12 of theRespondent's truckdrivers and yardmen signed the cardsand returned them to Anderson. The latter returned themtoWalsh who, on November 9, dispatched a letter to theRespondent which stated as follows:indicated.2Cf.Bishop and Malco Inc., d/b/a Walker's,159 NLRB 1159, 1161194 NLRB No. 37 242Michael J. Pirolli & Sons56 Irving StreetWatertown, MassachusettsDear Sirs:DECISIONSOF NATIONALLABOR RELATIONS BOARDPlease be advised that a vast majonty,pf the warehouse-men and drivers of your company have designatedLocal Union # 379 as their bargaining representative.Please adviseme as soon as possible when it isconvenient for your.[sic ] to,meet withrepresentatives ofthis Local Union to discuss a wage scale and agreementcovering the employees referred to above.Sincerely yours,LOCAL UNION #379Paul V. WalshOrganizerAlthough the record reflects that the aforesaid letter wasmailed by United States certified mail in Boston,Massa-chusetts,on November 9, it was not apparently received byRespondent at its post office box in Watertown untilNovember 13. Nor was a petition for election,which wasfiled by the Union with the Regional Office of the NationalLabor Relations Board in Boston on November 9, deliveredto the Respondent at its post office box until November 13.In the interim,and more particularly on November 12,significant events took place at the premises of Respondentwhich gave rise to the principal issues in the instantproceedings.B.Events of November 121.The discharge of Mark J. LynchThis employee commenced working for the Company inNovember 1969 as a truckdriver. He is also referred to inthe record as Walter Lynch, which is his father's namewhich the son utilized at the commencement of hisemployment in order to drive some of the Company'sequipment .3Lynch, along with 11 other employees, signed a unioncard on November 7, as above related.Lynch was discharged on November 12 by Michael J.Pirolli, Sr., president and owner of the Company? On thatday, Lynch reported to work at the usual time, 6:30 a.m.,received a loading slip from the office, and took it to one ofthe forklift operators to load his truck. While he waswaiting for the truck to be loaded, he received a summonsover the loudspeaker to report to the office, which -he did.Upon arriving there, Pirolli, Sr., told him to punch3Apparently the father had a license to drive 10-wheel equipment (aclass II license)and Mark Lynch had no license at all. The father's licensemistakenly reflectedhis age as24;Mark Lynch, who was 18, was thereforeable to "pass" with it Subsequently, Mark Lynch was able tosecure a classIII (ordinary) license but never did acquire aclass II license.4The record reflects that the Respondent is a family-owned corporationwith Michael J Pirolh, Sr, being its founder, owner, and chief executiveofficer.He participates in the day-to-day activities of the corporation and,aside from Williams Qualters, the dispatcher, is the only concededsupervisorHowever, one of his sons, Michael P. Pirolh, also works on afull-time basis for the Respondent, his status as a supervisor having beenraised as an issue inthe proceeding. (The General Counsel and theCharging Party contend that he is a supervisor, Respondent argues that heisnot) For the sake of brevity and clarity inthis decision, these twoout-that he did not need him any more, and to go fix hislicense. This, according to the testimony of Lynch, was allof the conversation.5Although Lynch left the office after the interview, he didnot leave the premises. Pirolli, Sr., testified that followingthe exit interview, Qualters reported to him that Lynch hadthreatened. to "get even" with Pirolli by-bombing the place,or something to that effect. Pirolli went out into the yardand spoke further with Lynch who, at that time, wasconversingwith employee Robert Morrissey. Pirolli walkedto where they were standing and told Lynch that he hadbeen fired and that he wanted him to get off his property.Morrissey advised Lynch to leave, and the latter did so,punching out at 7:43 a.m.2.The alleged discharge of other employeesShortly following the termination of Mark Lynch onNovember 12, as above related, the 11 other cardsignersceased working for the Company and left thepremises.General Counsel and the Charging Party contend that theCompany dischargedthese menand that was the reason fortheir departure; the Respondentcontendsthat the menwalked out or struck in protest of the firing of Mark Lynch.We now proceed to a consideration of the evidence on thisissue.Itwill be recalled that at the time when Pirolli, Sr.,directed Mark Lynch to get off his property, Lynch was in aconversationwith employee Robert Morrissey. Morrissey,who impressedme as beingan honest and forthrightwitness,testified that the only part of the conversation heheard between Lynch and Pirolli was when the latter toldLynch to get off his property, "to get the hell out of here.... Pirolli then turned to Morrissey and advised himthat he had just fired Lynch because he was "no good" anda "troublemaker"; whereupon he inquired of Morrissey,"who's making all the trouble around here?" Morrisseyresponded that he did not know and that even if he did hewould not tell Pirolli. The latter became angry at thatremark and asked Morrissey if hewas "one ofthem," towhich Morrissey replied in the affirmative-that he hadsigned the card and that he was also stewards Pirolliimmediately responded that Morrissey was fired, mutteredan obscenity, and directed Morrissey to "punch out. I don'tneed you."Morrissey then left his truck where theconversation had taken place and commenced to walkacrosstoward the garage where the timeclock was situated.The record reflects that Morrissey punched out at 7:53 a.m.and drove his car off thepremisesimmediately thereafter.Employee David Anderson, who was at the time alsopersons willhenceforth be referred to as Pirolli, Sr.,and Pirolh, Jr.5Pirolli,Sr., testified that,in addition to the matter of the license, hementionedto Lynch the latter's burning outof two motorsin his trucksand also a complaint from a customerthat Lynch had givensaid customer"a lot of static"whenLynch delivereda load of materialthe precedingTuesday. Lynch specificallydeniedthat Pirolli said anything about anyevent that had occurred at the Stronghold Masonry Company, thecustomerinvolved. Forreasons discussed,infra,Icredit the testimony ofLynch over that of Pirolli.6The record reflects that during or after the employees signed theauthorization cards, they sought todesignateMorrissey as the unionsteward but he, initially,refused toaccept thepostHowever, it appearsthat he subsequently relented andagreed to act as spokesman for thegroup. M. J. PIROLLI & SONSwaiting for his truck to be loaded, observed Pirolli, Sr., andMorrissey in a conversation but, according to his testimo-ny, only heard the part when Pirolli told Morrissey that thelatter was fired; Pirolli threw his hands into the air and saidthat whoever signed those cards were fired; and as he saidthisPirolliwas looking directly at Anderson and sinceAnderson did sign one of the cards, he took it for grantedthat he was discharged. He therefore punched out also.Ronald Ianazzi, a forklift operator for the Company,testified that on the morning of November 12 he observedMark Lynch walking across the yard, and the latter advisedlanazzi that he had been fired. When lanazzi asked why,Lynch responded that it had something to do "about mylicense." lanazzi then observed Pirolli, Sr., talking withMorrissey but the only part of the conversation that heheard was Pirolli's telling Morrissey that he did not needhim anymore. Pirolli then approached Ianazzi and told him"you, you're through, get the [obscenity] out of here."lanazzi then proceeded to the garage to punch out when heheard Pirolli, Jr., who was standing in the yard, saying that"anyone who signed the card is fired." 7LesliePoor was a mechanic for the Company. Hetestified that on November 12 he reported for work atapproximately 7 a.m. and had commenced working on afew trucks when he heard some commotion at the other endof the garage. He heard Pirolli, Sr., say to someone (whomPoor was unable to identify), "get out of the yard and stayout." About 2 or 3 minutes later Pirolli, Sr., came to thefront of the truck where the witness was working and askedifhe had signed a union card. When Poor answeredaffirmatively, Pirolli, Sr., said, "Well, screw, we don't needyou"; whereupon, Poor picked up his tools, placed them inthe toolbox, and punched out. Poor testified that while hewas putting his tools away, Pirolli, Sr., "came in and startedyelling at [him] . . . after all we've done for you ....We've lent you money, we've let you use the truck. And,you turn around and do this to us." About that time,Dispatcher Qualters stuck his head through the windowfrom his office into the garage and asked what was goingon, to which Pirolli, Sr., pointing at Poor, said, "he's one ofthem."PhilipMalkasian had only started working for theCompany on November 3. On November 12, he reportedfor work at approximately 6:30 a.m., swept out the cementhouse, and then was called in to make a delivery. However,the truck would not start so he contacted Poor, themechanic. The latter was in the process of putting in a newbattery when, according to Malkasian's testimony, bothPirolli, Sr., and Pirolli, Jr., came over. The former asked, "ifwe had a union would you join it?" Poor replied, "yes."Pirolli, Sr., then asked if he signed a union card and Pooragain answered affirmatively; whereupon Pirolli, Sr., said"get the [obscenity] out."As both of the Pirolliscommenced to walk away, Pirolli, Jr., turned around andasked if Malkasian had signed a card also. When heanswered, "yes," Pirolli, Jr., said "get the [obscenity] out."The record reflects that Ronald Ianazzi punched out that morning at7:55 a.m8 Several other employees, including David Anderson, Ronald Ianazzi,and Paul Di Luzio, testified to the same effect9Testimony of Di Luzio. Windsor Bruce, although presently working243As he was leaving, he heard Pirolli, Sr., say that anyone whosigned a card was fired.Raffaele Franciosa, a truckdriver for the Company,testified that on November 12 he reported for work atapproximately 6:30 a.m. and was sent immediately to EastWatertown, Massachusetts, to pick up a load of material;that when he returned at approximately 8 a.m. he heardthat Lynch had been fired and he heard Pirolli, Sr., tellMorrissey that "you're fired"; that he then observed Pirolli,Sr.,and Pirolli, Jr., walking about the yard advisingemployees that if they had signed a card they were fired;that Pirolli, Jr., personally asked him if he'd signed a card,and when Franciosa replied affirmatively, Pirolli, Jr., said,"you're fired. Get out"Franciosafurther testified that asthe employees were leaving the premises he heard Pirolli,Jr., say to them, "I swear I'll kill any one of you who comesback here." 8Paul Di Luzio, a truckdriver, began work on November12 at approximately 6 a.m. According to his testimony, hebrought his truck to the middle of the yard to be loaded andthen went up into the yard to wait on customers. Shortlythereafter, employeeWindsorBruce cameup to him andtold him that Morrissey had been fired and asked if DiLuzio intended to go out with them. Di Luzio asked Brucewho else was getting fired, and the latter responded,"Walter Lynch and a few others when they come back fromtheir loads." 9 Di Luzio started walking toward the garagewhen he met Pirolli, Jr., who stopped him and asked if hehad signed a union card, stating that anyone who signed aunion card was automatically fired. Di Luzio proceededover to the garage to punch out on the timeclock. As heproceeded through thegarage,Pirolli, Sr,, approached andasked if he was with him (Pirolli) or with the other fellows,to which Di Luzio replied that he was with the majority"and besides he was fired anyway."Paul Cleary, a truckdriver,commencedwork on Novem-ber 12 at approximately 6:30 a.m. He took a load ofmaterials to a job in Malden, Massachusetts, and thereafterwent to the premises of the Plasti-Crete Company, arrivingabout 9 a.m. There he saw employees Poor and Franciosawho advised him, briefly, of their version of what hadtranspired at the premises of the Respondent, i.e., thatanyone who had signed a union card had been fired. Clearyreturned to the Respondent'spremises,arriving thereapproximately 9:30 a.m. and went into the office. There, hesaw Pirolli, Sr., and Dispatcher Qualters, and the formerasked him if he had signed a union card. When he repliedaffirmatively,Pirolli said "get out," and Qualters said"punch out." 10 Cleary then proceeded to the garage,punched out, and headedacrossIrving Street to where hiscar was parked. At this time Pirolli came out and stated thathe had built the place with his bare hands and "no bunch ofbastards are going to run it for me." He grabbed Cleary bythe shoulders as if to hit him and the latter stated, "Goahead, Mike. Right here in the street." Pirolli dropped hishands at that.Lawrence (Larry) Brophy, a truckdriver, reported forfor theRespondent,was not called as a witness.115Qualterswas not called as a witness even thoughat the time of thehearing he was stillemployed by theRespondent as a dispatcher, aconcededsupervisor. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork at approximately 6:30 a.m. and took a load ofwallboard to Summerville, Massachusetts. Upon his return,but before he reached the premises of the Respondent, hesaw Mark Lynch on a bridge on Arsonal Street (which runsbeside the Respondent's premises), at approximately 8:30a.m. Lynch advised him that he had been fired, and theywent to a nearby coffeeshop for a cup of coffee. Brophyreturned to the Company's premises and went into theofficewhere he had the following conversation withDispatcher Qualters:A.He asked me if I'd signed a Union card. And Iasked him what business was it of his. He said, "Itmakes no difference.We already know that you'vesigned the card. I said, "Well, if you already know, whatare you asking me for?"Q.I didn't hear that. Say that again?A.He said-I said, "If you already know, what areyou asking me for?" He said, "Well, if you've signed theUnion card, you're fired." And I asked him to repeat it,and he said, "If you've signed a union card, you'refired."Q.time?Do you recall if anything else was said at thatA.Well, there was a little banter back and forth as Iwas punching out. Mr. Qualters asked me if I-whywould I do something like this to Mike? And I said, "Dosomething like what to Mike," and he was stillmumbling as I left.Q.At any time after Mr. Qualters asked you aboutsigning the card, did you tell him whether you signedthe card or not?A.Yes, I did.Q.What did you say to him?A. I said, "Yes, I did sign the union card."Q.Was that before he told you to punch out?A. I believe it was, yes.After Brophy punched out, he went back to the diner andpicked up Lynch and both of them went to a nearbyrestaurant called Dunkin Donuts where the other terminat-ed employees had gathered. It was at that location thatemployee David Anderson telephoned Union Representa-tiveWalsh and advised him of what had occurred.'1 Withina few hours, Walsh filed the charge in the instant case andthe employees established a picket line about the premisesof the Respondent. The parties stipulated that the picketingcommenced at 11 a.m. on November 12; the charge reflectsthat it was filed at the Board's Regional Office in Boston at1:02 p.m. the same day.The testimony of the Pirollis is much at variance with theforegoing. Pirolli, Sr., testified that after he directed Lynchto get off his property, the following conversation ensuedbetween him and Morrissey:11Many of the employees testified that while they were at the DunkinDonuts Restaurant, Mrs. Yolanda Pirolh, wife of Pirolli, Sr, came to therestaurant, apparently for the purpose of obtaining coffee. While there, sheallegedly uttered a threat to the employees which the General Counselurges is a violation of Section 8(a)(1). However, I find insufficient evidencein the record to support the allegation that Mrs. Pirolli was a supervisor oragent of the Respondent during this period. It is true that she spent asubstantial amount of her time at the premises of the Respondent(apparently as a result of the fact that her children were no longer at homeand that she wished the company of her husband), but there is scant, ifany, evidence that she either possessed or exercised any of the indicia ofWell, Bob Morrissey is putting the forks in the trucksand he says to me-he says, "You know, Mike, youcan't fire him." I says, "I can't fire him? What do youmean?" He says, "Well, you know, we all signed thecards last Saturday-the application cards to theUnion-last Saturday and I am the shop steward." Andhe says, "As far as I'm concerned, you can't fire him."So, I says, "Bob, I don't know anything about unionsat this place at this time. I don't know any notificationof it whatsoever and as far as I'm concerned, as of thisminute, I still own this business. Now, if you want towork, Robert, you can work, and if you don't want towork, you can go out with him." And I said, "That's allthere is to it."And he says, "F-you," slams the door, and startedto walk out. So, I started to walk out with him. The nextthing I know I looked to the right and RonnieIanazzi-he's way over in this corner-he's runningover to Bruce and he tells Bruce, "Come on. He's firedMorrissey."Pirolli then testified that as he was walking through theyard, he heard Windsor Bruce ask Clifford Burdge if he wascoming. Burdge asked, "where are you going?" To whichBruce said, "we're going out." Burdge replied, "I'm notgoing nowhere. I'm staying." 12 Pirolli then testified that ashe passed a truck in the yard, he spoke to Leslie Poor whowas tightening a battery; that standing around the truckwith him were Paul Di Luzio, Philip Malkasian, andRaffaele Franciosa; that Di Luzio and Poor started to walkacross the yard when Pirolli asked Poor where he wasgoing; and that Poor replied, "the majority is walking outand I've got to go with them." Pirolli testified that he thenreminded Di Luzio that he had granted him many favors,such as saving his brother from going to jail and loaning DiLuzio money, but that Di Luzio responded that he hadasked Pirolli for a raise which was not granted and he was"going out." Pirolli then testified that he went into his officeand waited for his son to return from East Watertown;13Pirolli, Sr., testified that upon his son's return he told thelatter that he had fired one employee and that many of theothers were walking out but that meanwhile they had manyorders to deliver to customers; that he then directed his sonto "go down in the yard and go see, what we got left. Askwho got cards or who wants to stay or who wants to go, butlet's find out how many are left so that we can arrange toget our order out." Pirolli, Sr., staunchly maintained that hedid not, as General Counsel's witnesses testified, go aboutthe yard firing employees because they signed union cards;that, indeed, the only conversations with employees he hadthatmorning were with Mark Lynch, Morrissey, and DiLuzio.Pirolli, Jr., testified that he came in to work about 6:30supervisory authority set forthin Section2(11) of the Act. Accordingly, Iwill recommend that those allegations of the complaint be dismissed12As previously noted,WindsorBruce wasnot called as a witness.Burdge testified that he had finished loading David Anderson's truck andwas standing there whenBrucewalked by and asked him if he was going.Burdge asked, "going where?" but Bruce did not respond and "just kept onwalking."13Pirolh, Jr, testified that he was absent from the Respondent'spremises from approximately 7.30 to 8 a.m. due to a trip to a customer inEast Watertown, Massachusetts, of which more anon. M. J. PIROLLI & SONSa.m. on November 12 and worked about the premises untilapproximately 7:30 a.m. when his father asked him to go tothe East Watertown Cement Block Company because oneof Pirolli's trucks was delayed in being loaded; that heproceeded to the Block Company (which normally takesabout 5 or 6 minutes driving time), but that as he arrivedthere the Pirolli truck was pulling out of the BlockCompany's premises; however, he stayed and talked to theowner of the company, Paul lanazzi (uncle of Ronaldlanazzi), about a new cement block machine; that hereturned to the Respondent's premises at approximately 8a.m. and that as he drove into the yard, many employeeswere headed out toward the street; that he went into theoffice and asked his father what was happening, to whichhis father replied, "well, they're all leaving"; that his fatherthen directed him to find out who was staying so that theycould get the trucks loaded; that he thereupon went into theyard and asked approximately four employees whether theysigned a card and whether they intended to continueworking; that the four he interrogated (Clifford Burdge,Gearhart Bernard, James Livings, and James McKinnon)all responded that they had not signed the cards and thatthey would continue working.14Analysis and Concluding Findings RespectingAlleged Discharge of Mark Lynch and OtherEmployees on November 12Respondent contends that Pirolli, Sr., had no knowledgeof the union activities of its employees prior to hisconversation with Morrissey on the morning of November12; that he therefore did not know that Mark Lynch wasinvolved in such union activities, and therefore such couldnot be a reasonfor his discharge. However, it is by now awell-established principle that direct knowledge of anemployee's concerted or union -activitiesis not a"sine quanonfor finding that he had been discharged because of suchactivities.On the contrary, there is well-established Boardand court precedent that such knowledge may be inferredfrom the record as a whole." 15In the light of such precedent, and on the basis of aconsideration of the entire record in this case, andparticularly the following points in the record, I concludethat such an inference could and should be drawn: (1) thesmall number of employees at the facility (approximately17-20); (2) the fact that during the approximately 5 daysbetween the actual signing of the cards and the discharge,there is evidence of discussions among the employeesrespecting the signing of the union cards and what effectsuch union activities might have on Pirolh, Sr. Thus YardForeman Clifford Burdge,a witnessforRespondent,testifiedthat he knew that the employees were signing cardsalthough he did not know exactly which employees; that onWednesday, November 11 (which was normally a holidayalthough a few employees worked), Burdge and Windsor14Pirolli, Jr., testified thatBurdge asked him, "does it make anydifference?" to which he repliedin the negative.15Wiese PlowWelding Co., Inc,123 NLRB 616, 618,see alsoTexasIndustries,Inc,156 NLRB 423, 424-426.16 See, e.g.,AngwellCurtain Company, Inc. v. N L R B.,192 F.2d 899(C.A. 7), where it was foundthat a management representative reference to"this thing"meant "union activities."245Bruce were working when Paul Di Luzio came in andwondered why he had not been asked to work. Di Luziothen said, "we'll see what happens after he [Pirolli, Sr.] getsthe letter." Although Burdge denied telling either of thePirollis or Qualters about this conversation, I believe that itisatenable inference that in this closely heldcorporation-whichPirolli,Sr.,describedasabigfamily-knowledge of such activities which would come toa yard foreman would also likely come to the attention ofthe dispatcher and/or highermanagement; (3) the timing ofthe discharge which took place shortly after the cardsigning;(4)Pirolli,Sr.'s conversation withMorrissey inwhich he inquired, "Bob, who is making all the troublearound here?"When Morrissey replied that he did notknow, Pirolli asked directly, "are you one of them?" Theforegoing questions, in my view, indicate a prior knowledgeon the part of Pirolli that something untoward wasoccurring among the employees in the plant; that he wasnot altogether sure of the nature and extent of suchactivities and sought to find out from one of his older andtrusted employees. In the absence of any other reasonableexplanation on the record of any "trouble" around theplant, I am convinced that Pirolli used the term as aeuphemism for union activities;16 and (5) the abrupt anddisparatemanner inwhich Lynch was terminated. Thus, inhis testimony, Pirolli, Sr., recognized that the matter of thelicense and the burned-out motors were not very substan-tial reeds upon which to base the dischargesince, as therecordreflects,other employees had been driving Respon-dent's equipment without adequate licenses and were notdischarged. Also, if thatitem plusthe burned-out motorshad been a sufficient reason for discharge, such would haveoccurredin SeptemberorOctober when these eventsoccurred. Accordingly, Pirolli, Sr., relied strongly on theasserted incident involving the StrongholdMasonryCompany on November 10 as the proverbial "straw whichbroke the camel's back." However even if that incidentoccurred as was reported to Pirolli, Sr., by Qualters (whowas not called upon to testify), it is quitesignificantthat thedecision to discharge was made, and the discharge waseffectuated,without notifying Lynch and giving him anopportunity to present his side of the story. This has beenheld to be evidence of discriminatory intent.17Under all circumstances, I am convinced, and thereforefind, that Respondent would not have discharged Lynchfor the reasons asserted had it not known or believed him tohave been a participant in the union activities of itsemployees, to which it was unalterably opposed. I thereforefind and conclude that such discharge was in order todiscourage union activities in violation of Section 8(a)(3)and (1) of the Act.Resolution of the caseas respectsthe termination of theother employees on November 12 turns principally upon adetermination of credibilityof witnesses.This difficultchore of a factfinder is not renderedless soin the instant17Rockingham Sleepwear,Inc.,188NLRB No. 110. See alsoUnitedStatesRubber Company v. N.LR.B.,384 F.2d 660, 662-663 (C A. 5), wherethe courtstated:"Perhaps most damning is the factthat bothBrewster andMorales were summarily discharged after reports of their misconduct.without being givenany opportunityto explain or give their versions of theincidents." 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase.However, after a careful consideration of all thetestimony, including demeanor (seeN.LR.B. v. Dinion CoilCompany,201 F.2d 484, 487 (C.A. 2)), "along with theconsistency and inherent probability of testimony," 18 I findgenerally in favor of the witnesses for the General Counsel.Thus, while some of such witnesses were more impressiveon the witness stand than others, it is difficult to believethat all were fabricating when they testified that the Pirolhsfired them upon learning of their union activities. This isparticularly probable in the light of Pirolli, Sr.'s greatantipathy toward the Union, as disclosed by the record,19and the highly charged emotional temperament of Pirolli,Sr.20Given this state of affairs-of some eight or nineemployees leaving the Company's premises,with about 20orders to deliver-I believe it highly unlikely that Pirolli,Sr.,would have spoken only to Di Luzio in attempting toascertain facts or entice the employees to remain at work.Moreover,in assessingthe credibility of the testimony withrespect to what occurred in the yard of the Respondent onthe morning of November 12, I have given considerableweight to the failure of Respondent to call as a witness itssupervisor and agent,William Qualters, to testify at thishearing inasmuch as he was intricately involved in much ofthe activity and many of the conversations that morning.Under these circumstances, I am not only crediting theuncontradicted testimony of employees who attributedcertain remarks to Qualters, but I am also inferring that hadQualters been called as the witness, his testimony wouldhave been adverse to the interest of Respondent.21It istrue,of course, as Respondent argues, that there issome evidence in the record in support of its contentionthat the employees planned and executed a walkout or astrike on the occurrence of any adverse conduct on the partofPirolli,Sr.,to their union organizational activity.However, such evidence as there is is quite scanty andinsubstantialwhen compared to themassof evidenceproferred by the counsel for General Counsel that theemployees were in fact discharged. I have also consideredas being entirely possible the circumstance that, while a fewof the employees may have planned in advance to walk outifPirolli discharged one of their number, Pirolh, Sr., maywell have disrupted such plan by first discharging all whohad signed union cards.Respondent also contends that I should discredit thetestimony of employee witnesses who testified, in sub-stance, that Pirolli, Jr., stated several times in the yard thatmorning that anyone who signed union cards wereautomatically fired since Pirolli, Jr., testified that he wasnot present in the yard from approximately 7:30 until 8a.m. due to his being on an errand to the East WatertownCement Block Company. However, in addition to demean-or considerations,hiscandor and truthfulness were18Universal Camera Corporation v. N.LR B.,340 U.S. 474,49619 In addition to the other evidence heremabove set forth, Clearytestifiedthat Pirolh, Sr., told him in August that "he had beaten the Uniononce before and that if they triedagain,he could beat them." Mark Lynchtestified that on one occasion when Pirolli, Sr., was taking ham to theregistry toget his license,he stated that unions were no good and that,since the employees were getting paid close to union rate, "there would beno sense in going union "20 Even the brief of Respondent notes this particular trait of itspresident (Resp. br. p. 17). And Pirolli, Sr., testified that "by that time (9a.m. on November 12) we were all kind of nerved up." See also testimonyconsiderably impaired by the following answers toquestions concerning the nature of the "cards" concerningwhich he was admittedly interrogating the employees:Q.Now, when you asked employees whether theysigned a card did you indicate what kind of card youwere speaking about?A.No, sir. I didn't know what card they had signed.The old man said-his exact words were, "They havesigned cards. They are leaving., Find out who is stayingof the people who have signed cards the people whohaven't signed cards."Q.Do you know what type of cards you[r] fatherwas referring to at that moment, sir?A.At that moment, no. At that moment ithappened too fast to know what kind of card.TRIAL EXAMINER: Did you know that they wereUnion cards?THE WITNESS: No, sir. Not at the time.TRIAL EXAMINER: What sort of card did hemean?THE WITNESS: He had mentioned to me that theyhad signed cards.TRIAL EXAMINER: But he didn't say "Unioncards"?THE WITNESS: He didn't come out and say"Union cards." He said, "cards", and I just went outand asked had they signed cards.TRIAL EXAMINER: Well, did you know what sortof cards you were asking about?THE WITNESS: Not at the time, sir.The foregoing testimony is, in my view, highly incredibleand taints other testimony of this witness as respects hisactivities thatmorning.Moreover, I do not consider thatthe testimony of Paullanazzi ofthe EastWatertownCement Block Company substantially corroborates Pirolli,Jr.,as to the exact time he was at the Block Company'spremises. lanazzi's testimony was based not on a timeclockbut rather on his estimate of the time it usually takes to loada truck. Finally, I have also considered that the testimonyof Paul lanazzi was proffered in violation of the rulehanded down at the beginning of the hearing requiringsequestration of witnesses. While I have no doubt that suchwas an inadvertance on the part of the counsel forRespondent,nevertheless,Ifind that Paul Ianazzi'stestimony did constitute an infraction of that rule and Ihave therefore given it little, if any, weight.Accordingly, in the light of all of the foregoing, I find andconclude that the Respondent did, on the morning ofNovember 12, discriminatorily discharge the followingnamed employees because of their union activities, and Iwill recommend an appropriate remedy.22ofMorrissey who stated, "it surprisedme that he blew his top and firedme-you know I wouldn't say I didn'texpect it,but it justhappened-bmg."21 See II Wigmore,Evidence§§ 285, 290 (3d ed.);Interstate Circuit, Inc.,et al. v.U.S., 306 U.S. 208, 225, 226 (1939);N.L.RB. v. A P W. ProductsCompany,316 F 2d 899,903 (C.A. 2, 1963);N.LR B. v. Wallick & SchwalmCo., 198 F.2d 477, 483 (C.A. 3, 1952), see also 5ALR 2d 893, 896, 909-91122The employees are: David Anderson, Lawrence Brophy, WindsorBruce,Paul Cleary, Paul Di Luzio,Raffaele Franciosa, Ronald lanazzi,Joseph Lynch, PhilipMalkasian,Robert Morrissey, and Leslie Poor. M. J. PIROLLI & SONS247C.Events Following the Discharges; the Offer ofReinstatementAs previously noted, the discharged employees, under thesponsorship of the Union, established a picket line aboutthe Respondent's premises at approximately 11 a.m. onNovember 12. The record reflects that during the initialstages of the picketing, the picketers and the Pirollisexchanged a number of uncomplimentary epitaphs andthreats.There was, for example, testimony that on theafternoon of November 12, Pirolli, Sr., threatened thepickets that if they stepped foot on his property he wouldshoot them.23 Pirolli testified that on the morning ofNovember 12 his wife had received an anonymous,threatening telephone call which irritated him; that about 1p.m. that day he advised the picketers that they had gone alittle too far in threatening to cut the tires on his truck,24and bothering his wife; and that if he caught any of themon his property at night to do damage to his trucks hewould shoot first and ask questions later.On November 25, Pirolli, Sr., sent all of the employeesnamed in footnote 22, above, a telegram containing thefollowing message:You are hereby unconditionally offered reinstatementby M. J. Pirolli and Sons Inc. to your former positionwithout loss of seniority or benefits.M. J. PIROLLIIt isthe position of the General Counsel that suchtelegram did not constitute an unconditional offer ofreinstatement because of a statement allegedly made byPirolli, Sr., on the picket line shortly after the telegram wassent. It is also the position of counsel for the GeneralCounsel and counsel for the Charging Party that, maddition, the discharged employees were privileged not tocomply with the offer because of the threats of personalinjury, should the employees come on their property, madeby the Pirollis, as hereinabove set forth. We now proceed toa consideration of the evidence respecting this issue.The record reflects that on the Saturday following thetransmission of the telegram,therewas a conversationbetween Pirolli, Sr., and Americo Pasquale, the unionrepresentative on the picket line, with reference to thetelegram.According to Pasquale, Pirolli stated that thefellows received a telegram and that they could come backto work "any god damntime" they wanted but when theydid they were going to be fired. Pirolli testified thatPasquale raised the issue of the telegram and accused Pirolliof utilizing it merely as a "legal loophole," i.e., as means ofcutting off backpay. Pirolli denied that that was so andstated, "look, if they want to come back to work, let themcome back to work."Some of the employees who were standing nearbyapparently overheard some parts of the conversation, buttheir testimony on this point is quite vague and ambiguous.For example, Robert Morrissey testified that he heardPirolli, Sr., say that no matter what the telegram said "noneof you bastards will work for me, or stay with me, or somesort of thing." David Anderson testified that Pirolli said, "Idon't care what fellows come back. None of them wouldlast a week or two." RonaldIanazzi's testimony is to thesame effect.Paul Di Luzio testified that he never did receive thetelegram although, as the record reflects (G.C. Exh. 5(a)),his name was at the top of the list of the telegrams to besent. In any event, 2 or 3 weeks later he advised Pirolli, Sr.,that he never received one and the latter showed him a copyof it with Di Luzio's name on it. Whereupon, Pirolli madethe statement that it was no matter, "you know why I sentthem telegrams out. Just let them come back,they'llprobably last 2 or 3 weeks."The record also reflects that, aside from the telegram,there were some conversations between the Respondent'sagents on the one hand and the employees on the otherrespecting the latters' returning to work. Thus Pirolli, Sr.,testified that the first such conversation occurred with PaulCleary whom he met while the latter was working at thePlasti-Crete Company. Pirolli said that he understood thatCleary was interested in coming back to work but the lattersaid that he was not at that time-that he was happy wherehe was. Cleary testified that he did not return to workimmediately because of the threat that Pirolli made onNovember 12, to wit, that if he ever came back on theproperty Pirolli would shoot him. He agreed that Pirollioffered him his job backsometimeinDecember afterCleary commenced working for the Plasti-Crete Company.Pirolli, Sr., testified that he received a telephone call fromWindsor Bruce requesting to come back to work and Pirollitold him to come down and talk with him about it; thatBruce did come down and Pirolli hired him and he is stillworking for the Company; that about a week or two later,Larry Brophy called him and advised that he was "fed upwith the Union" and asked for his job back;.that he toldBrophy to come down and see him; that Brophy started towork immediately and is still working there. Brophytestifiedthathe received the telegram offering himreinstatement around November 25 but that he did notreturn to his job at that time; that he did, near the latterpart of December, call Pirolli and ask him if he could havehis job back; that Pirolli told him to come down to hisoffice and they would talk about it; that he did that andPirolli asked him why he waited so long after receiving thetelegram to come back, to which Brophy replied as follows:THE WITNESS: What did I tell him? Well, thehunting season was on and at the time I really didn'tneed money, so I didn't feel I should go back to work.And there were people still picketing out there and I feltrather bad about going back to work if anybody waspicketing. That's substantially what I said.TRIAL EXAMINER: Then, what did he say?THE WITNESS: He just told me I could have myold job back, if I wanted the job back, and I was willingto work, then I could have the job.23 It was stipulated that Pirolh,Sr., in addition to his building materialsbusiness,was also a licensed dealer in firearms and kept a supply of gunsand pistols on the premises.There is also testimony that Pirolli, Jr., andsome of the employees had, in the past, shot rats on the premises from timeto time.24Apparently, Pirolh had heard from PaulIanazzithat on November 10one of Pirolli's drivers (Bob Morrissey) had advised Ianazzi to be carefulwith his trucks for cut tires and nails. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER: And you said--THE WITNESS: That I was willing to work and thatI wanted the job.TRIAL EXAMINER: Did he tell you when to comein?THE WITNESS: Yes. I started work then.TRIAL EXAMINER: Right then and there?THE WITNESS: Yes.TRIAL EXAMINER: All right.Q. (By Mr. Kelleher) And you've worked there upto the present. Is that correct?A.Yes.Pirolli testified that 2 or 3 days later he received atelephone call from Joseph Lynch who wanted to comeback to work; that Lynch came down to see him and thatPirolli hired him; however, Lynch only worked 1 day andnever came back. According to Pirolli's testimony, heunderstood that Lynch went into the service.25Pirolli testified that David Anderson called him the firstweek in January to inquire about his W-2 (statement ofearnings) form, and also commented that he understoodthat Pirolli had rehired Bruce and Brophy. Pirolli inquiredwhen Anderson wanted to come back to work and,according to Pirolli's testimony, Anderson replied that hecould not come back that week because he was going tohave his teeth extracted. Pirolli said to let him know whenhe wanted to return but that he did not hear from Andersonany more. Anderson acknowledged that he called Pirollipertaining to his tax forms and that Pirolli started to tellhim about Lynch and Cleary going back to work for himand asked Anderson, "how about you." Anderson testifiedthat he responded as follows: "Yes, if the money was rightand I got what I wanted and I didn't have to work onfreight cars. And then he [Pirolli] said, `all right, I'll call youMonday,' " but Anderson never heard from him.The record reflects that shortly after the sending of thetelegram offering reinstatement, employee Richard Cabelus(who had not signed a union card and who had remained inthe employ of Respondent) met Ronald lanazzi, RichardMalkasian, and Raffaele Franciosa at a cleaning establish-ment and they indicated to him that they wished to returnto work. Cabelus advised them to go down and see Pirolh,Sr.-that Cabelus "[knew] he'll take you back. Just godown and see him." However, the three requested Cabelusto talk to Pirolli, Sr., for them and Cabelus agreed to do so.Cabelus then talked to Pirolli who told Cabelus to havethem come and see him the following Monday, whichmessage Cabelus passed on to lanazzi. However, the latter,according to Cabelus' testimony, stated "I don't want to goup there. Have him come down and see us." Cabelus saidhe did not want to be the middleman and dropped out ofthe picture. The short of the situation is that the employeesdid not go in to see Pirolli, Sr., and, as Pirolli testified, ifthey wanted their jobs back they were available but he was25Lynch did not appear as a witness at the hearing.26Credited testimony of Morrissey and Anderson. Pasquale was notimpressive as a witness and his testimony, to the extent that it differs fromthat of the other employees, is not credited27 See, e.g., testimony of Brophy. I consider in the same category thereluctance of Malkasian, Ianazzs, and Franciosa to go into the premises tospeak to Pirolli, Sr, directly.28 It appears that Poor did not receive the telegram until approximatelynot "going all over the square looking for them." Franciosatestified that, not having heard from Pirolli on Monday, hecalledRespondent's office from a pay telephone thefollowingday (with Ronald Ianazzi and Malkasianstanding by); that he talked to Qualters who told him thatPirolli, Sr., was not there; that Franciosa advised that hehad received a telegram to go back to work to whichQualters replied.that "if we don't see you on the picket linefor about 3 weeks period of time that we might call you."Analysis and Concluding Findings as to the Offersof ReinstatementItwould seem (and I do not understand counsel for theGeneral Counsel or counsel for the Charging Party to claimotherwise) that the November 25 telegram of Respondentto the employees constituted, on its face, a valid offer ofreinstatement. Under these circumstances, it would seem torequire clear and convincing proof that the offer did notmean what it purported to convey. In my view, the recordevidence in this case does not rise to that standard.The record reflects that the telegram was sent by Pirolli,Sr., in the context of some abortive settlement negotiationsattempted as a result of the charges filed, in this case.However, that fact, of course, does not detract from theeffectivenessof the offer.What did detract from itseffectiveness was the statement of Pirolli, Sr., on the picketline to the effect that the employees would not stay with theCompany even if they accepted the offer.26 This ratherambiguous statement could be interpreted to mean that theemployees would not come back or "stay" unless they had aunion.Moreover, whatever was stated on the picket line,the fact remains that three employees (Brophy, JosephLynch, and Bruce) did respond to the telegram and werereinstated.Another (Cleary), according to his owntestimony, was offered-and declined-an offer of reins-tatement by Pirolli, Sr. Anderson acknowledged the oraloffer but attempted to attach conditions of his own as aprerequisite to returning to work. These facts certainlyconfirm the good faith of the offer and tend to negate theassertions of some of the employees that they were fearfulof returning because of the threats made by the Pirollis onthe first day of the picketing and/or the conversationbetween Pirolli, Sr., and Pasquale hereinabove referred to.Finally, I have considered, as was intimated by some of thetestimony, that so long as the employees were picketing,none of them wanted to break the bond and cross the picketline.27Accordingly, I find and conclude that the telegram sentby the Respondent on November 25 constituted a valid andbinding offer of reinstatement to the named employees andIshallnot require, in my recommended Order, thatRespondent make a new offer of reinstatement 282 weeks after the other men received theirs; however, he concededreceiving such a telegram from Pirolli offering unconditional reinstatementto his prior position with full benefits and rights,but he never responded tothe telegramDi Luzio also contended that he did not receive the telegramalthough his name appeared on the list of employees to whom it was sent.However, he testified that after advising Pirolli, Sr, of the fact, Pirolhshowed him a copy, thereby fulfilling Respondent's obligation to him inthis respect. M. J. PIROLLI & SONS249D.The Alleged Refusal To BargainThe complaint alleges that the following constitutes aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All truck drivers, warehousemen and yardmen em-ployed by Respondent at its Watertown, Massachusettslocation,but excluding all other employees, officeclerical employees, professional employees, guards andsupervisors as defined in Section 2(11) of the Act.Respondent does not contest the composition of the unitbut rather contends that the Union did not represent amajority of its employees in said unit at the time the Unionmade its request for bargaining, as hereinabovedescribed.29 Since the Respondent's weekly payroll periodruns from Thursday through the following Wednesday, theappropriate payroll period for determining majority statusin this case is that payroll period ending November 19,which is incorporated in the record herein as Respondent'sExhibit 1. On that payroll a total of 28 names appeared;however, it is noteworthy that the last 8 names areseparated from the first 20 by a space. It is a reasonableinference that such separation indicates a difference infunction and relationship of the latter 8 from the first 20who, the record reflects, work either as truckdrivers oryardmen. Thus, two of the eight (Pirolli, Sr., and Qualters)are conceded supervisors and therefore excluded from theunit; three of the eight (Hagopian, Walker, and Carmel) areoffice clerical employees and likewise excluded from theunit.The remaining three (Michael, Robert, and JohnPirolli) are sons of Pirolli, Sr. Michael P. (Pirolli, Jr.) isalleged in the complaint to be a Section 2(11) supervisor.The evidence showed, in essence, that he works full time atthe Company's premises performing all of the jobs that therank-and-file employees normally perform; that is, hedrives and loads trucks, performs maintenance functionswhen needed, waits on customers, etc. However, he is,unlike the other rank-and-file employees (except Duggan),paid on a salary basis and is apparently the only employeewho fills in for Dispatcher Qualters while-the latter is atlunch. He has no authority to hire and fire, but on oneoccasion did recommend a friend (Joseph Duggan) to hisfather for hiring and Duggan was hired. Unlike the otheremployees, Pirolli, Jr., does not punch a timecard and heconcededly has taught some of the other employees how toperform their jobs and directs them in their work. However,such directions usually are instructions to give preference toone customer over another with respect to deliveringorders. Nevertheless, it is clear that the employees considerthe directions of Pirolli, Jr., to be tantamount to those ofPirolli,Sr., in view of the filial relationship. Under allcircumstances, I find the situation here to be essentially thesame as that described in the case ofEverett L. Harper, ASole Proprietorship,30where the Trial Examiner (affirmedby the Board), after finding the son in that case to be asupervisor within the meaning of Section 2(11) of the Act,stated:Moreover, in view of [the son's ] relationship to the soleowner of Respondent, the small size of the work force,and the similarity of his concurrent statements regard-mg the Union to those of his father, I find that theemployees were given reason to believe that [the son]was speaking for management and that he was in factacting as a management agent (citing cases). I thereforefind that Respondent is responsible for the statementsand conduct of [the son] 31Based upon all of the foregoing, I find and conclude thatPirolli, Jr., is excluded from the bargaining unit and thatRespondent is responsible for his 8(a)(1) conduct describedabove.The record reflects that Robert Pirolh is the son of Pirolli,Sr.;thathe attends high school and works for theRespondent after school hours and all day Saturday; thathe operates the forklift truck and performs duties both inthe yard and on the trucks. However, unlike otheremployees, he is paid a salary of $40 per week whether heworks or not. The other son, John, is in college and worksfor the Respondent when he is home on vacation. Althoughhe had not, in fact, worked for Respondent since the end ofsummer vacation until November 12, he was neverthelesscarried on Respondent's payroll during the weeks endingOctober 29, November 5, November 12, and November 19,at a salary of $80 per week. When he is working during thevacationperiods,John helps Dispatcher Qualters inshipping and in the office.None of the sons of Pirolli, Sr., hold any office in thecorporation nor do they own any stock therein. Although it,is not entirely clear in the record, it appears that Pirolli, Sr.,owns all or substantially all of the stock. Under thesecircumstances, I find and conclude that all- of the sonsshould be excluded from the unit as "an individualemployed by his parent" within the meaning of Section 2(3)of the Act.32Although his name does not appear on Respondent'spayroll, the Respondent would include in the unit as aregular part-time employee one David Cohen. It appearsthat Cohen, who is employed regularly by a business formscompany, works for the Respondent usually on Saturdaysand occasionally for a few hours during the week if he hastime available.When working for the Respondent, hedrives a truck and performs duties in the yard, for which heis paid $3 per hour in cash. Although he testified that he hasbeen performing work on this basis for Respondent sinceAugust 1968, Respondent has no records of the number ofhours he worked there. It is noteworthy that the Respon-dent never called Cohen to come in to work; rather, Cohenappeared when he had time and if Pirolli, Sr., did not havework for him to do, Cohen would leave.On the basis of all of the foregoing, I find and concludeCohen to be a casual or irregular part-time employee and,therefore, under established Board policy, excluded fromthe unit.33Respondent contends that three of the card signers(Ronald lanazzi, Philip Malkasian, and Raffaele Francio-29 It will be recalled that the Respondent refused the letter containingconsequences. SeeFoam Rubber City #2 of Florida, Inc., d/b/a Scand,a,such request on Friday, November 13.167 NLRB 623.30 169 NLRB 32032 SeePrinting Industry of Delaware,131NLRB 1100, 1103;Bridgeton31Idat 324. The fact that the Respondent here is a closely held familyTransit,123 NLRB 1196, 1197.corporation rather than a sole proprietorship does not alter the legal33 SeeHaag Drug Company, Incorporated,146 NLRB 798, 800;Mrs.(Continued) 250DECISIONSOF NATIONAL LABORRELATIONS BOARDsa) should not be counted in determining the Union'smajority status because they were "temporary" employees.The evidence shows that Ianazzi commenced working forthe Respondent in May 1970, and he conceded that in hisemployment interview with Pirolli, Sr., he advised that heintended to return to college in December. However, healso testified that he would continue to work part time afterhe commenced classes if Pirolli would allow that.Malkasian conceded that when he was hired on November3, he advised Pirolli that he was trying to get into the statepolice force and that he only expected to work for theRespondent until he got a job with the state police.However he was required to take a test and he did not passthe test. Franciosa testified that at the time he commencedwork for the Respondent in October, he told Qualters (whohired him) that he would "probably just work until springand he agreed to that."The test of whether an employee should be considered"temporary" and therefore excluded from the unit appearsto have been set forth by the Board inE.H. Sargent andCompany.34In that case, a student was hired in August andquithisemployment the following February. In hisemployment interview, the student advised the companythat "he wanted a job in order to earn enough money toreturn to school, and that he had every hope of startingschool again at the second semester around February 1... " The Board concluded that, "although it is true that[the student] did not intend to remain permanently with theRespondent, it does not appear that his arrangement with[Respondent] imposed any definite terminal date upon hisemployment. Neither in August nor in October, when heauthorized the Union as his bargaining agent, could hisexpressed `hope' to return to school in February be equatedto any certamty that he would accumulate sufficient fundsto accomplish his desire." 35Applying the foregoing test to the facts in the instantcase, it is clear that the arrangement between Respondentand Malkasian and Franciosa imposed no definite terminaldates upon their employment. Although it appears thatRonald Ianazzi's arrangement may have imposed a moredefinite terminal date, I find it unnecessary to make thatparticular determination since even if he were excluded, theUnion would still represent a clear majority (11 out of 19 inthe unit).36Accordingly I find and conclude that as of November 13,Alma Doran, d/b/a Doran Nut Sales Company,102 NLRB 1437, 1438;Blade-Tribune Publishing Company,161NLRB 1512, 1520, reversed onother grounds 180 NLRB No. 56.34 99 NLRB 1318, 132035 Id at 132036Also compare the testimony of Pirolh, Sr., who stated that he hiredJoseph Duggan on a salary basis because "he was only going to be parttime.He was waiting for another job to go to. This man has a major inmathematicsandhe was teaching school and he had approximately amonth or two or three months that he didn't have much work, so we gavehim ajob and we paid him on a salary basis " Thus it appears that Dugganmight be considered as "temporary" as lanazzi.37 The Board's finding of 8(a)(5) violation in the latter case was reversedby the Court of Appeals for the Seventh Circuit (416 F.2d 601, 606,October 9, 1969) on the ground that "the unopened registered lettercontaininga demand to bargain,which was validly refused pursuant to acompany policy,was not sufficient to convey a clear demand to bargain."Here,Pirolli, Sr, made abundantly clear that he did not refuse the Union'stheUnion represented a majority of the Respondent'semployees in an appropriate unit.There remains the question whether Respondent unlaw-fully refused to bargain pursuant to the Union's request.Respondent argues (p. 33 of its brief) that "a refusal tobargain cannot occur until the employer either receives thedemand for bargaining or sends a reply to such demand,citingAllegheny Pepsi-Cola Bottling Company v. N.L.RB.,[312 F.2d 529] 52 LRRM 2019 (3rd Circuit, 1962) andN.L.R.B. v. Burton-Dixie Corporation,[210 F.2d 199] 33LRRM 2483 (10th Circuit, 1954)." However those cases arenot in point because there, unlike here, the company didnot abruptly refuse the communication from the union.Clearly, an employer may not escape his duty under the Actby refusing to receive a communication from the union inthe ordinary course of business. SeeN.L.RB. v. ColumbianEnameling & Stamping Co., Inc.,306 U.S. 292, 297;QuickShop Markets, Inc.,168 NLRB180, 188 37As found above, the Respondent, upon learning that alarge number of its employees had signed union cards,embarked upon a campaign of extensive and flagrantunfair labor practices including threats of reprisal anddischarge of the employees who had joined the Union. Onewould be hard pressed to imagine conduct which is moreantithetical to the collective-bargaining principle, andobviously rendered nugatory any opportunity to resolve therepresentation question through the processes of an NLRB-conducted election. Accordingly, I will recommend that theRespondent be ordered to bargain with the Union at itsrequest as the exclusive collective-bargaining representativeof its employees in the aforesaid unit 38IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section iii,above, occurring in connection with the Respondent'soperations described in section i, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYIt having been found that Respondent commited certainunfair labor practices, it must be ordered to cease and desistletter pursuant to any general company policy but specifically because theenvelope on this particular letter reflected that it emanated from theUnion.38N.L.R B. v. Gissel Packing Company,395 U.S. 575,United PackingCompany of Iowa,Inc., 187 NLRB No. 132,George J Roberts & Sons, Inc.,d/b/a The Roberts' Press,188 NLRB No. 51.At the hearing, Respondent sought to introduce evidence of unionmisconduct on and off the picket line for the purpose of barring abargaining order should the Trial Examiner find an 8(aX5) violation.WorldCarpets of New York, Inc.,188 NLRB No. 10, and cases cited. In my view,the evidence sought to be adduced at that time would had been prematureand speculative inasmuch as I had not determined whether a violation hadoccurred.Accordingly, I allowed the Respondent to make a full andcomplete offer of proof respecting the evidence sought to be offered on thisissue.After hearing such offer, I was of the opinion at that time, andremain of the opinion,that the evidence does not rise to the standard, andwas of not such a nature, as to deny to the Union a remedial orderrequiring the Respondent to bargain therewith. M. J. PIROLLI & SONSfrom engaging further in such conduct and to take remedialactions designed to effectuate the policies of the Act. TheRespondent unlawfully refused to bargain with the Unionon demand; accordingly, it must be ordered to bargain withthat Union, in the unit found appropriate, upon demand,and in the event an agreement is reached to embody suchunderstanding in a signed agreement. It having been foundthatRespondent unlawfully discriminated against itsemployees by discharging them, it must be ordered toreinstate them (to the extent it has not already done so), andmake them whole for any loss of earnings they havesuffered in consequence of the unlawful discrimination inthe manner prescribed by the Board inF.W.WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.Respondent's unfair labor practices indicate a generalattitudeofopposition to the purposes of the Act.Accordingly, a broad cease-and-desist order is necessaryand appropriate to effectuate the policies of the Act.Upon the foregoing findings of fact and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.M. J. Pirolli & Sons, Inc., Respondent herein, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Teamsters Local Union No. 379, a/w InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3.All truck drivers, warehousemen and yardmanemployed by Respondent at its Watertown, Massachusetts,location, excluding all other employees, office clericalemployees, professional employees, guards and supervisorsas defined in Section 2(11) of the Act, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.The Union was, on November 7, 1970, and at alltimes thereafter has been, the exclusive collective-bargain-ing representative of the Respondent's employees in theaforesaid appropriate unit within the meaning of Section9(a) of the Act.5.By refusing to bargain with the Union as thecollective-bargaining representative of its employees in anappropriate unit, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.6.By discriminating against Mark J. Lynch, DavidAnderson, Lawrence Brophy, Windsor Bruce, Paul Cleary,Paul Di Luzio, Raffaele Franciosa, Ronald M. Ianazzi,Joseph Lynch, Philip Malkasian, Robert Morrissey, andLeslie Poor, the Respondent has engaged in conduct todiscourage membership in the Union in violation of Section8(a)(3) and (1) of the Act.7.By the foregoing conduct, by coercively interrogatingemployees concerning their activities, by threateningreprisals for joining the Union, Respondent has engaged in,39 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided in251and is engaging in, unfair labor practices within themeaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 39ORDERM. J. Pirolli & Sons, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith withTeamsters Local Union 379, a/w International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, as the exclusive representative of itsemployees in the aforesaid appropriate unit.(b)Discharging or otherwise discriminating against itsemployees because of their union membership andactivities.(c)Coercively interrogating employees concerning theirunion activities, threatening reprisals for joining the Unionor engaging in union activities, or in any other mannerinterfering with, restraining, or coercing its employees inthe exercise of their right to self-organization, to form, join,or assist any labor organization, to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from anyand all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with the Union astheexclusive representative of all employees in theappropriate unit described above with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment, and if an understanding isreached embody such understanding in a signed agreement.(b)Offer toMark J. Lynch immediate, full, andunconditional reinstatement to his former or substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him and theemployees named below whole for any loss of pay whichthey may have suffered as a result of the discriminationagainst them in the manner set forth in that portion of thisDecisionentitled"TheRemedy":DavidAnderson,Lawrence Brophy, Windsor Bruce, Paul Cleary, Paul DiLuzio, Raffaele Franciosa, Ronald Ianazzi, Joseph Lynch,Philip Malkasian, Robert Morrissey, and Leslie Poor.(c)Notify immediatelyMark J. Lynch, if presentlyserving in the Armed Forces of the United States, of hisright to full reinstatement, upon application after dischargefrom the Armed Forces, in accordance with the SelectiveServiceAct and the Universal Military Training andService Act.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,Section 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions,and order,and all objections thereto shallbe deemed waived for all purposes. 252DECISIONSOF NATIONALLABOR RELATIONS BOARDpersonnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(e)Post at its premises in Watertown,Massachusetts,copies of the attached notice marked"Appendix." 40 Copiesof said notice,on forms provided by the Regional Directorfor Region 1, after being duly signed by the Respondent'srepresentative,shall be posted by the Respondent immedi-ately upon receipt thereof,and be maintained by it for 60consecutive days thereafter,in conspicuous places, includ-ing all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(f)Notify said Regional Director,in writing, within 20days from the receipt of this Decision,what steps have beentaken to comply herewith 41IT IS FURTHER RECOMMENDED that the allegations of thecomplaint be dismissed in all respects other than thosefound to have been sustained in the above findings andconclusions.40 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of The United States Court of AppealsEnforcing an Order of the National Labor Relations Board."41 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 1, in writing,within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withTeamsters Local Union 379, a/w International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, as the exclusive representative ofthe employees in the bargaining unit described below.WE WILL bargain collectively,upon request,with thisUnion as the exclusive representative of all ouremployees in the bargaining unit described below withrespect to rates of pay,wages, hours of employment,and other terms and conditions of employment, and ifan understanding is reached embody such understand-ing in a signed agreement.The bargaining unit is:All truck drivers,warehousemen and yardmenexcluding all other employees,office clericalemployees,professional employees, guards andsupervisors as defined in the Act.WE WILL NOT discharge or otherwise discriminateagainst employees because of their union membership,activities,or sympathies.WE WILL NOT coercively interrogate employeesconcerning their union activities.WE WILL NOT threaten our employees with reprisals ifthey join the Union or otherwise engage in unionactivities.WE WILL NOT in any manner interfere with,restrain,or coerce our employees in the exercise of their right toself-organization, to form,join, or assist any labororganization,to bargain collectively through represent-atives of their own choosing,and to engage in otherconcertedactivitiesfor the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL offer Mark Lynch immediate and fullreinstatement to his former or substantially equivalentposition,without prejudice to his seniority or otherrights and privileges,and make him whole for all losseshe may have suffered by reason of our discriminationagainst him.WE WILL make whole the employees named belowfor any loss of pay which they may have suffered as aresult of the discrimination against them:David AndersonRaffaele FranciosaLawrence BrophyRonald lanazziWindsor BruceJoseph LynchPaul ClearyPhilipMalkasianPaul Di LuzioRobert MorrisseyLeslie PoorDatedByM. J. PIROLLI & SONS,INC.(Employer)(Representative)(Title)We will notify Mark Lynch,ifpresently serving in theArmed Forces of the United States, of his right to fullreinstatement,upon application after discharge from theArmed Forces,in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board'sOffice,BulfinchBuilding,15New Chardon Street, Boston,Massachusetts 02114,Telephone 617-223-3330.